Case: 20-60879     Document: 00516316936         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 12, 2022
                                  No. 20-60879
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Osbel Perez Mantilla,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 966 413


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Osbel Perez Mantilla, a native and citizen of Cuba, petitions us for
   review of a decision of the Board of Immigration Appeals denying his claims
   for asylum and withholding of removal. He argues that the harm he suffered
   should have been found to be past persecution and that this harm makes his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60879      Document: 00516316936          Page: 2     Date Filed: 05/12/2022




                                    No. 20-60879


   fear of future persecution reasonable. Perez Mantilla has abandoned his
   claim for relief under the Convention Against Torture by failing to brief it.
   See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
          We review factual findings for substantial evidence and questions of
   law de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The
   substantial-evidence standard applies to review of decisions denying asylum
   and withholding of removal. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005). This standard requires that the BIA’s conclusion be based on the
   evidence presented and that its decision be substantially reasonable. Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). Under this standard, remand is
   improper unless the evidence compels a contrary conclusion. Carbajal-
   Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
          We are not compelled to find that the harm Perez Mantilla describes
   is persecution. See Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996). We
   are also not compelled to find that the general arguments Perez Mantilla
   offers prove that his fear of persecution is objectively reasonable when the IJ
   offered specific reasons. See Lopez-Gomez, 263 F.3d at 445. The other
   arguments Perez Mantilla offers regarding the other asylum and withholding
   elements need not be addressed here as the claims can not succeed without
   persecution or fear of future persecution. INS v. Bagamasbad, 429 U.S. 24,
   25-26 (1976).
          DENIED.




                                         2